Citation Nr: 1716929	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Joel M. Ban, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued the 30 percent rating for the residuals of the right femoral nerve.  The Veteran appealed the assigned rating.

In March 2015, the Veteran testified at a videoconference before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record.

In May 2015, the Board remanded this matter for additional development.

In a decision dated in May 2016, the Board decided the rating claim for the right femoral nerve.  The Board then remanded the issue of entitlement to TDIU for appropriate action.  

An October 2106 private vocational opinion was associated with the claims file along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) review.  

The issue of entitlement to automobile or other conveyance and adaptive equipment has been raised by the record in a July 2016 VA Form 21-4502, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected residuals of a right femoral nerve injury.


CONCLUSION OF LAW

The criteria for a grant of a TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends, to include at his March 2015 Board hearing, that he is unemployable due to his service-connected residuals of a right femoral nerve injury.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

To qualify for a total rating for compensation purposes, the evidence must show that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

If the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a grant of TDIU may still be granted on an extra-schedular basis in cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); 38 C.F.R. § 3.321(b)(1).  However, the Board cannot grant an award of a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation Service (Director) for extra-schedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  

The Veteran's service-connected disabilities consist of residuals of a right femoral nerve injury rated as 40 percent disabling and appendectomy scar rated as noncompensable, for a combined total of 40 percent since December 15, 2009.  As a result, the Veteran does not meet the schedular requirements for 38 C.F.R. § 4.16(a).  In August 2016, the Director considered, and denied, entitlement to TDIU on an extraschedular basis.  Thus, the Board may now review the claim on an extraschedular basis.

On his December 2009 application for entitlement to a TDIU, the Veteran reported that he last worked for four months as a pizza delivery driver in October 2009.  See December 2009 VA Form 21-8940.  Previously, he was employed as a house painter.  He had a very intermittent work history.  The Veteran has a tenth grade education with a General Education Development (GED) certificate.  See March 2015 Board Hearing Tr. at 10. 

During his March 2015 Board hearing, the Veteran reported limitations in his ability to climb stairs, drive, and walk.  On his drive to the Board hearing, he testified that he had to stop and rest, six times, in order to allow the pain and numbness to subside before he could continue driving.  Id. at 4.  Additionally, he testified that he regularly uses a brace for stability due to a history of falls.  Id. at 6.  

The Veteran reported to the April 2010 VA examiner that he walks with a forearm crutch and can walk a quarter mile before he has to rest.  He described physical limitations in his employment as a painter, such as the inability to climb a ladder.  He described himself as computer "illiterate."  He further reported that it hurts for him to sit for prolonged periods, and therefore a desk job would not be realistic.  The examiner noted the Veteran's difficulty with ambulation and his history of falls, as well as chronic pain.  The examiner further noted right thigh atrophy and abnormal motor strength, sensory, and deep tendon reflex testing.

The November 2015 VA examiner opined that the Veteran's right femoral nerve injury resulted in severe constant neuropathic pain, paresthesia and numbness with complete loss of motor function of right quadriceps that significantly limits his ability to perform and maintain manual labor or work that involved prolonged standing and walking. 

Accordingly, in the May 2016 decision, the Board referred the matter of entitlement to a TDIU to the Director for extraschedular consideration.  

In a June 2016 VA Memorandum to the Director, the RO recommended that the Veteran be awarded a total evaluation based on unemployability.  The RO found that the Veteran was previously employed in occupations which were either physically demanding or required the use of his legs.  Thus, it was concluded that the Veteran is precluded from employment due to his service-connected disabilities.  

In August 2016, the Director reviewed the evidence in the claims file and found substantial functional loss as the result of the femoral nerve injury.  However, notwithstanding this acknowledged debilitation, the Director opined that the record failed to show that the disability rendered the veteran unemployable, noting that the record does not indicate that the Veteran would be incapable of employment of a sedentary nature.  Therefore, the Director determined that entitlement to a TDIU evaluation on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b) is denied. 

In support of his claim, the Veteran submitted a September 2016 private vocational evaluation.  Following a review of the medical record and an interview with the Veteran, which discussed his educational and work history, the vocational expert opined that it is more likely than not that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.  The expert determined that the combination of his symptoms resulted in an inability to attend to basic work functions.  The Veteran reported that he can stand and/or sit for twenty minutes before he needs to walk around or sit.  Further, he never attempted a sedentary job because he is unable to sit for long periods of time due to pain and numbness in his right leg.  The vocational expert noted that competitive employment would not allow an individual to only perform functional tasks for fifteen to twenty minutes at a time, and that chronic pain was a distraction from the tasks at hand.  Additionally, the expert opined that the Veteran did not have any skills, training, or education to allow him to perform sedentary work.  The expert highlighted that the Veteran never held down a job for longer than a few months after his discharge from service due to his service-connected disability.  

The Board finds that the Director's conclusion was erroneous.  Given the RO's recommendations of awarding a TDIU, the Veteran's educational background and work history and the medical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports his claim of entitlement to a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


